Earl Warren: Number 47, Ernest Dossy Yancy, Petitioner, versus United States of America. Mr. Goldman, you may proceed.
Seymour B. Goldman: Mr. Chief Justice, Honorable Members of the Court, may it please the Court. This case comes before the Court, from the Sixth Circuit Court of Appeals on a case that originated in the Eastern District of Michigan's Southern Division. The petitioner was tried and convicted under two counts of an information, dated May 17, 1954, charging violation of the Narcotics Act, Section 2553 (a) Title 26, U.S. Code. One count charged the appellant with the unlawful purchase for quantity of heroine on May 17, 1954, and the other charge, the unlawful sale of the same quantity heroine on the same day. At the time this petition was filed, there were pending before this Court, two cases --
William O. Douglas: What -- the same heroine as well as the same quantity?
Seymour B. Goldman: Yes, Your Honor. At the time the petition was filed, there were pending two cases before this Court that were somewhat similar, but which I shall distinguish in my argument. A first case was the case of Gore versus United States on which petitioner placed great reliance and as incorporated in part the arguments that were expounded at length and considered fully by the Court as to legislative history, as to double jeopardy. Although I have repeated these arguments in my brief and I have presented them for reconsideration by the Court, I am aware that the Court has answered the question of double jeopardy in the general propositions raised by me when the petition was filed and also the question of lenity in the application or interpretation of the Narcotics Act. I distinguish the Gore case and the Harris case which came down after my brief was filed before the Government's brief was filed in the following particular which I think is significant. This particular, I think, for instance very clearly within the language of the Blockburger case which the Circuit Court of Appeals and the District Court both felt of necessity ruled that the petitioner in this case could be sentenced to consecutive sentences rather than to concurrent sentences.
Speaker: Can I ask you a preliminary question? Is your client is in jail now?
Seymour B. Goldman: Yes, Your Honor.
Speaker: He is still in jail.
Seymour B. Goldman: Yes. He's been in jail since commitment. He will – I believe he has begun his second sentence at this point. He's in the reformatory of (Inaudible)
William J. Brennan, Jr.: You mean is this at the Senate or cited second sentences -- first sentence as five years of the --
Seymour B. Goldman: Yes Your Honor.
William J. Brennan, Jr.: And when was the sentence?
Seymour B. Goldman: May 17, 1954, I believe he was sentenced on a later date than that.
William O. Douglas: Because up in August, I think, as you wonder, by here the first year.
Seymour B. Goldman: The first five years yes, Your Honor. I I understand that he would be eligible in approximately 15 months for a good time parole. The point of distinction that I make is this that under each case that has come before this Court, there were separate statutes involved. In the Gore case, there were three separate statutes involved in the information under which the Government proceeded to convict the defendant. Under the Harris case, there were two separate statutes involved under which the Government proceeded to convict the defendant. In the Gore case, I refresh the Court's recollection that he was charged under separate sections of the Code. First, the sale of narcotics have pursuant to a written order form; second, purchase sale and distribution not in or from a stamp package and third, transportation and concealment of illegally imported narcotics. I recognize that the three offenses derived from one transaction that was the sale of narcotics, the distinction I make however between the Gore case and the instant case is that only one section of the Code, only one section of the statute was charged in the instant case. That though I make the same distinction in the Harris case where the respondent was charged with the purchase of heroine from another stamped package and second, receiving and concealing this drug knowing it to have been unlawfully imported. In this case again, there were two separate sections of the statute deriving from separate avenues of legislative history, which were examined very carefully by this Court. And in that instance also, the two separate sections of the statute were the basis upon which the conviction was sustained in the lower court. The language employed by this Court in the Harris case was that the violation as distinguished from the direct evidence offered to prove that violation was distinctly different and I stress at this point, under each of the respective statutes. Now in this instance, the statute involved was 26 U.S. Code 255 3 (a), and it read in part as follows. “It shall be unlawful for any person to purchase, sell, dispense or distribute any of the drugs mentioned in Section 2550 (a) except in the original stamped package or from the original stamped package.
William J. Brennan, Jr.: Now this was convicted with starting (Inaudible)
Seymour B. Goldman: Yes, Your Honor.
William J. Brennan, Jr.: (Inaudible)
Seymour B. Goldman: No Your Honor.
William J. Brennan, Jr.: (Inaudible)
Seymour B. Goldman: Yes Your Honor. Under the theory that the Court's applied below that although he was charged under only one section of the statute, he could have taken each of the offenses under that theory and said that he could be charged with purchasing, selling, dispensing, distributing. They would have had to stop there for the other sections of the statute were contained under different sections in the -- Under the theory employed by the courts below he could have received a five-year or two to five years sentence being a first offender under each of these sections. That is the only point of distinguishment that we argue here although I raise in the brief the other elements which have been able argued by counsel in the proceeding cases which I have mentioned and that are so recently before the Court. I do not feel that it merits rearguing them. I have nothing to add to the able arguments which they propose on these items, but I do feel that this case is distinguished from those and falls very clearly within the language of the Blockburger case of a single transaction, whether it be applied to the question of evidence or the only evidence are offered here to prove any of these offenses would be the same or whether the Court approached it from the theory that each section of a statute derived from a different historical basis and constituted a different offense.
Earl Warren: We'll recess now, Mr.